Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated January 5, 1977, which affirmed a determination of the State Division of Human Rights, dated August 7, 1975, which dismissed petitioner’s complaint of an unlawful discriminatory act on the ground of age for lack of probable cause. Order confirmed and petition dismissed, without costs or disbursements. The determination of the State Division of Human Rights was neither arbitrary nor capricious. The determination that no probable cause existed is supported by the evidence in the record. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.